Case 2:10-cv-05782-CBM-MRW Document 444 Filed 05/03/19 Pagelofi Page ID #:15814

UNITED STATES DISTRICT COURT
Central District of California

APPLICATION TO THE CLERK TO TAX COSTS

 

 

 

Willits, et al.
Vv. Case Number: CV 10-05782 CBM (RZx)
City of Los Angeles
Judgment was entered in this actionon __N/A Q against City of Los Angeles
Date Docket No.

NO HEARING ON THIS APPLICATION WILL BE HELD UNLESS THE CLERK NOTIFIES THE PARTIES OTHERWISE.

Filing fees: see LR. 54-3.1 . Filing — : pai : to the ng offt he Central past ne onl y su ielu sways es eucnes seas ssea dl $576.00 $6576.88
Fees for service Of process: see LR. 54-3.2...0cscesceseeseeeesneetsneeeseenesesaesseesseessaesaeessesesanenseesasonaas $1,188.25
United States Marshal’s fees: see L.R. 54-3.3 oo. ccccseccceccecseencnccaeeenenseenesesuenaesaseseascnesecaesnaseeaeassaeese
Reporter’s transcripts: see L.R. 54-3.4... No Court Order/Stipulation provided oo ascaceseseseeees $0.00 $3,647.34
Depositions: see LR. 54-35 ..-85 Schneider expedited delivery fees, less DRLC expedited/rush fees, and $50,124.02 $53,977.92
Witness fees (itemize on pages wen see md we cpasiven de eseeetecscueesceeeeasncneeenteoseeoes
Interpreter’s and translator’s fees: see LR. 54-3.7 ....ccccssccccssveresencesensterssseseseneesauaeeaeecesaueserseseteeaeas $2,067.50
Docket fees: see L.R. 54-3.8...ccccccssessecceseesseseeeetseeeeeeseseueessesenseessensseeeeessesseeseeesanssessnsceteenaneasuas
Masters, commissioners and receivers: see L.R. 54-3,.9 .......cccccscccsacseusccccncsccccesescscevencessssstensconsonsaeas $47,703.94
Certification, exemplification and reproduction of documents: see L.R. 54-3.10.Less.charge.for purchase ofwater $2,341.02 $2,342.99
Premiums on bonds and undertakings: see L.R. 54-3.1] ....ccsecceesceecenssscenecaesececseesecsaceseseecsssanasessaees
Other Costs: see L.R. 54-3.12 (attach court order) . No Court Order provid ed Wipes «sleeigis esas ss cis SoGIeRRI ever $0.00 $6,075.00
State Court costs: see LR. 54-3.13 0. ..cccccscscecnececeseeseneeeeaeeensneccaeccsessueeapeseeeseseensenedeetsecseeuestaurasss
Costs on appeal: see LR. 54-40... ..cccccececcssesencceseeesessseeenesecaaseeesssssssceeuseeeseeesesstsussseguecctauepsuesenas
Cost of a bankruptcy appeal to the District Court: see L.R. 54-5 0... ..cccsccecaeesennseccuscaenceseetenssenssensavensesa

TOTAL $104,000.73 $423.478.69

NOTE: You must attach an itemization and documentation supporting all requested fees and costs. Documentation includes
receipts, orders, and stipulations. All receipts must be self-explanatory.
fio en Se» DECLARATION se ese
I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the

services for which fees have been charged were actually and necessarily performed. A copy of this application has been served on all
parties by:

The Court's CM/ECF System

[_] Conventional service by first class mail

va Zoe
a beet iA La Cn Guy B. Wallace

Sigtature Print Name

 

‘orney for: Mark Willits et al.

Costs are taxed in the amount of $104,000.73.

Kiry K. Gray By: amet C Llrboaw May 3, 2019

Clerk of Court Dep Clerk Jeanne C. Wanlass Date

 

 

CV-59 (12/14) BILL OF COSTS Page 1 of 2
